Citation Nr: 1045078	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

The propriety of the reduction of the schedular evaluation of 
service-connected asthma from 60 percent to 30 percent from April 
1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the Veteran's disability rating for 
asthma from 60 to 30 percent, effective April 1, 2007.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Nashville RO in July 2009.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

After the July 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The matter of the reduction in the assigned disability rating is 
the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. 
App. 277, 279-280 (1992) (the issue on appeal is not whether the 
Veteran is entitled to an increase, but whether the reduction in 
rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991) ("[t]his is a rating reduction case, not a rating increase 
case.").  Accordingly, the matter in appeal does not also 
contemplate a claim for an increased rating.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a 
rating reduction case and a rating increase case).

By a decision dated in September 2009, the Board the Board 
determined that the RO's reduction of the Veteran's assigned 
disability rating was proper.  The Veteran appealed the Board's 
September 2009 decision to the Court of Appeals for Veterans 
Claims (the Court).  In a March 2010 Order, the Court endorsed a 
March 2010 Joint Motion for Remand (JMR), which vacated the 
September 2009 Board decision.  The Veteran's claim now returns 
to the Board for compliance with the instructions in the March 
2010 Court-adopted JMR.  

In rating decisions dated in April 2010 and May 2010, the RO 
denied the Veteran's claims of entitlement to service connection 
for acquired psychiatric disorders, to include depression, 
agoraphobia and panic attacks, claimed secondary to the Veteran's 
service-connected asthma, and entitlement to service connection 
to allergies, to include as secondary to the Veteran's service-
connected asthma.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with those decisions, and this, those 
issues are not in appellate jurisdiction.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO increased the 
evaluation for service-connected asthma from 30 to 60, effective 
May 10, 2004, pursuant to the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 for evaluating bronchial asthma.

2.  In September 2006, the RO issued a determination proposing to 
reduce the disability rating for asthma from 60 to 30 percent; 
that reduction was formally undertaken in a January 2007 rating 
decision, effective from April 1, 2007.

3.  The medical evidence of record reflects that the Veteran was 
prescribed prednisone, an oral corticosteroid, three times within 
a twelve-month period (June 2006, November 2006 and May 2007).

4.  A comparison of the medical evidence upon which a 60 percent 
disability rating was awarded with the evidence received in 
connection with the rating reduction reflects no improvement in 
the service-connected asthma.



CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for the 
Veteran's service-connected asthma are met; therefore, the rating 
is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




The Veterans Claims Assistance Act of 2000 (the VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his/her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Based upon a VA examination conducted in August 2006, the RO 
proposed, in a September 2006 rating action, to reduce the 
Veteran's rating for asthma from 60 to 30 percent.  This proposal 
was implemented by a January 2007 rating decision, effective 
April 1, 2007.  The Veteran was notified by various 
communications, including the September 2006 rating action and a 
subsequently issued notice letter of September 2006, as to what 
information was of record and what was required to substantiate 
the continuation or restoration of the 60 percent rating for 
asthma.

The content of these communications to the Veteran complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify and assist.  It appears that all 
obtainable evidence identified by the Veteran relative to this 
claim has been obtained and associated with the claims file, and 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
her appeal and to respond to VA notices.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), 
which are applicable to reductions in ratings.  The Board 
believes that those specific notice requirements take precedence 
over the more general notice requirements that apply when a 
claimant makes a claim for benefits to VA and, as will be 
explained herein, those specific notice requirements were 
complied with in conjunction with the reduction of the evaluation 
for asthma.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a 
more specific statute will be given precedence over a more 
general one . . . .") (quoting Busic v. United States, 446 U.S. 
398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  She has been provided VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Accordingly, VA has satisfied its duty to notify and assist the 
Veteran in apprising her as to the evidence needed and in 
obtaining evidence pertinent to her appeal.  Therefore no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
flowing to the Veteran, and such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background

The Veteran filed an original service connection claim for 
bronchitis in December 2000; service connection was initially 
established for asthma in a June 2001 rating decision, effective 
from December 2000.  An increased rating of 30 percent was 
granted in a July 2002 rating decision, effective from July 2002. 

By rating action of August 2004, the RO granted an increased 
rating of 60 percent for asthma, effective from May 10, 2004.  
The grant was primarily based on findings made upon VA pulmonary 
function testing (PFT) conducted on May 10, 2004.  These findings 
revealed that Veteran's FEV-1/FVC ratio was 78 percent.  FEV-1 
was 49% percent and FVC was 48% of predicted as measured post-
bronchodilation.  

Subsequently, a VA examination for respiratory disorders was 
conducted in August 2006.  The report indicated that the Veteran 
was using several medications including: Guaifenesin (liquid, 
daily); Formoterol Fumarate (capsules, daily); Flunisolide (oral 
inhalational, 2 puffs daily); Levalbuterol (two puff, daily); and 
mometasone furoate (nostril spray, twice daily).  Pulmonary 
function testing revealed that Veteran's FEV-1/FVC ratio was 80 
percent.  FEV-1 was 85 % percent and FVC was 86% of predicted.  
The examiner indicated that these were normal spirometry results 
and noted that FEV1 had increased since being evaluated in June 
2002.  There was no evidence of upper airway obstruction.  
Chronic asthma was diagnosed.  As noted by the March 2010 JMR, 
the medical evidence of record vaguely alludes to the Veteran's 
periodic steroid use regarding the treatment of her service-
connected asthma.  See VA treatment records dated in June 2006, 
November 2006, November 2007 and June 2008 as well as the January 
2009 and October 2009 VA examinations.  

The file contains a rating action dated on September 13, 2006, in 
which the RO proposed a decrease from 60 to 30 percent in the 
rating for asthma, based on VA examination findings made in 
August 2006.  The Veteran was advised of this proposal in a 
letter issued by the RO on September 18, 2006, at which time she 
was advised that she had 60 days to submit additional evidence, 
prior to any action being taken on the proposed reduction.  

Additional evidence was added to the file in October 2006 which 
included a statement from a VA registered nurse, indicating that 
she had been treating the Veteran for asthma since September 
2003, and indicated that daily asthma medications were required 
for control of her asthma.  The nurse explained that the recent 
improvement in the Veteran's PFT studies indicated that the 
asthma was being adequately treated, but did not change the 
underlying asthma diagnosis or severity of the asthma.  The nurse 
observed that the Veteran was taking medication at the time the 
PFT was conducted, which she believed was the reason for the 
improvement shown. The nurse concluded that the Veteran had 
moderate persistent asthma.  Additional information regarding 
asthma diagnosis and treatment was provided for the file, 
obtained from www.uptodate.com.  

VA records dated in July 2006 to January 2007 revealed no 
treatment for asthmatic flare-up episodes.  A July 2006 entry 
revealed that the Veteran described her asthmatic condition as 
"good" and that she requested a refill of Albuterol for her 
nebulizer.  An October 2006 entry noted that the Veteran had to 
use her Albuterol nebulizer 2 to 3 times a week.  It was reported 
that PFT had improved on medication.  Singulair was added to the 
Veteran's medications.  An entry dated in November 2006 reflects 
that the Veteran reported having frequent asthma attacks which 
resolved quickly.  The entry indicated that the Veteran was using 
Singulair, Albuterol, inhaled steroids and by mouth steroids, as 
required.  

The proposed rating reduction of asthma from 60 to 30 percent was 
effectuated in a January 2007 rating decision, effective from 
April 1, 2007.

Thereafter, the Veteran submitted additional evidence which 
included March 2007 VA outpatient records reflecting that the 
request for a prescription of Adviar was not approved and that 
the Veteran was seen due to moderately persistent, poorly 
controlled asthma.  The impressions included moderately 
persistent asthma and mild wheezing.  VA chest X-ray findings of 
April 2007 suggested increased cardiomegaly and some degree of 
congestive heart failure.  Treatment records of May and June 2007 
indicated that asthma was well-controlled with no recent 
exacerbations.  In late June 2007, symptoms of recurrent 
wheezing, shortness of breath and sinus symptoms were noted and 
moderate persistent asthma was diagnosed.  Lung volume testing 
(MVV) conducted in December 2007 revealed poor patient effort or 
a neuromuscular disorder.  VA records dated to April 2008 did not 
reveal any increased asthma symptomatology and did not include 
any PFT results.  The Veteran was treated for bronchitis and an 
asthma exacerbation in June 2008.  

Also on file is a VA medical statement of December 2007, 
indicating that the Veteran was disabled and had been unable to 
work since 1999, due to chronic medical problems.  A second 
medical statement of January 2008 indicated that the Veteran was 
unable to work due to conditions including:  asthma, diabetes, 
low back pain, osteoarthritis and depression.

A VA respiratory examination was conducted in January 2009.  The 
Veteran's prescription list included mometasone furoate.  
Pulmonary function testing revealed that Veteran's FEV-1/FVC 
ratio was 76 percent.  FEV-1 was 76 percent and FVC was 81 
percent of predicted.  The examiner indicated that these were 
normal spirometry results and noted that FEV1 had decreased since 
being evaluated in August 2006.  

The Veteran testified before the undersigned at a personal 
hearing in July 2009.  She indicated that not only had her asthma 
not improved since 2004, it had worsened.  She stated that she 
had to take continuous medication and that she had 2 to 3 attacks 
per week.  She commented that she was not receiving Social 
Security benefits.

Another VA respiratory examination was conducted in January 2010.  
The Veteran's prescription list included mometasone furoate.  
Pulmonary function testing revealed that Veteran's FEV-1/FVC 
ratio was 74 percent.  FEV-1 was 77 percent and FVC was 85 
percent of predicted.  The DLCO was 66 percent predicted.  She 
stated that she had had incapacitating episodes during the 
previous year and that she had to use antibiotics in April 2009.  
She also reported one non-incapacitating episodes over the past 
year, manifested by headaches, purulent discharge, and since 
pain, which lasted seven to fourteen days.  She also complained 
of rhinitis symptoms, including nasal congestion, itchy nose, 
watery eyes and sneezing.  She also referred to constant 
breathing difficulties.  She had 100 percent left nasal 
obstruction, with 60 percent obstruction on the right; she also 
had nasal deviation.  An x-ray showed no findings consistent with 
sinusitis.  The diagnosis was asthma.

Discussion

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned.  38 C.F.R. §§ 
4.7, 4.21.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  Procedural steps 
that must be taken when a rating reduction is considered 
warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
will then be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be continued 
at their present level.  If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

Where a disability rating has been continued for at least 5-years 
at the same level, under 38 C.F.R. § 3.344, if there have 
occurred changes in essential medical findings or diagnosis, that 
case is to be reviewed and adjudicated so as to produce the 
greatest degree of stability of disability evaluation.  In 
determining the propriety of a previous evaluation, the entire 
record as to medical history should be considered to ascertain 
whether the most recent examination is indeed a full and complete 
depiction of the level of disability.  38 C.F.R. § 3.344(a).  
Likewise, in such cases provided doubt remains, after according 
due consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 3.344(a)), 
the rating agency will continue the rating in effect under 
specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 60 percent rating in question was 
not in effect for 5 years or more, and the preceding paragraphs 
(a) and (b) do not apply, based upon a disability which has not 
become stabilized and is likely to improve.  Accordingly, 
reexaminations disclosing improvement, physical or mental, in 
these cases will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

The determination in a reduction in rating case must include the 
proper application as to the standard of proof.  To warrant 
reduction in rating, it must be shown that the preponderance of 
the evidence supports the reduction itself, and with application 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of the 
specific disability under consideration, the VA rating schedule 
sets forth the criteria for evaluation of respiratory disorders 
under 38 C.F.R. § 4.97.  Diagnostic Code 6602 pertains to the 
evaluation of bronchial asthma.  Under that code, a 30 percent 
rating for bronchial asthma requires Forced Expiratory Volume 
within the first second (FEV-1) of 56- to 70-percent predicted, 
or; a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 56 
to 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.

A 60 percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent evaluation 
requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

As noted in the March 2010 Court adopted JMR, the criteria of 38 
C.F.R. § 4.97, Diagnostic Code 6602 is disjunctive; only one "or" 
requirement must be met in order for an increased rating to be 
assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994); compare 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

The medical history and treatment protocol pertaining to the 
Veteran's service-connected asthma contemporaneous with the date 
of the reduction in the rating at issue have been considered.  
Based on this evidence and applying the determinative rating 
criteria, it is concluded that the reduction in rating was 
improper.

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been met 
as specified under the provisions of 38 C.F.R. § 3.105(e).  The 
prescribed 60-day time frame within which to submit additional 
evidence following the proposed reduction action was afforded to 
the Veteran.  During this time period, the Veteran presented 
additional evidence to contest the proposed action.  38 C.F.R. § 
3.105(e), (i).  The effective date of the reduction on April 1, 
2007, corresponded to the end of the 60-day period from notice to 
the claimant of the final rating action implementing the 
reduction.

The inquiry into the propriety of the RO's decision to reduce the 
rating for asthma therefore should be completed based on whether 
the service-connected disability met the substantive requirements 
for a 30 percent rating as of the reduction action or whether it 
instead best approximated in severity the criteria for the 
previously assigned 60 percent evaluation.  On this subject, the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602, for 
evaluating bronchial asthma are to be applied.

The basis for adjusting the level of compensation which took 
place in this case corresponded not necessarily to any material 
improvement in symptoms but to a more accurate assessment of the 
manifestations of the asthma based in part on performance upon 
PFT, a significant component of the applicable rating criteria.  
Asthma is evaluated based on the results of pulmonary function 
tests, conducted after a bronchodilator is used, or in accordance 
with the nature and extent of treatment modalities, as outlined 
above.  38 C.F.R. §§ 4.96 and 4.97, Diagnostic Code 6602.

The medical findings of record do not establish that pulmonary 
function test results were within the range that would qualify 
for a 60 percent rating.  The August 2006 VA examination report 
that provided the basis for determining the appropriate adjusted 
evaluation demonstrated PFT results showing that the Veteran's 
FEV-1/FVC ratio was 80 percent; FEV-1 was 85 % percent and FVC 
was 86% of predicted of predicted, which would in fact warrant 
only a 10 percent evaluation based on the results of PFT testing 
alone.  In fact, no PFT function test results dated subsequent to 
those shown in May 2004 include clinical data supporting the 
assignment of a 60 percent evaluation based on the results of 
PFT.  Clearly, the PFT results are not congruent with a 60 
percent evaluation as per Diagnostic Code 6602.  

However, the Veteran may also be entitled to a 60 percent 
evaluation based on treatment course, this must objectively 
implicate the requirement of at least monthly physicians' visits 
due to exacerbations, or intermittent (minimum three per year) 
courses of systemic corticosteroids.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602

None of the evidence date from May 2004 forward, reflects that 
the Veteran's service-connected asthma requires at least monthly 
treatment.  However, the medical evidence of record reflects that 
the Veteran's service-connected asthma requires intermittent 
(minimum three per year) courses of systemic corticosteroids.  

In this regard, the Board notes that the Veteran has been 
prescribed mometasone furoate, an inhaled corticosteroid for 
daily use, since July 2006.  However, by its own language, 
Diagnostic Code 6602 indicates that bronchial asthma treated by 
inhalational therapy alone is rated differently than those 
requiring non-inhalational, systemic therapy.  See LaPointe v. 
Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) 
["Diagnostic Code 6602 clearly makes a distinction between the 
intermittent or daily use of systemic corticosteroids and the 
intermittent or daily use of inhaled corticosteroids"].  Indeed, 
the Court in LaPointe affirmed the Board's previous finding that 
Diagnostic Code 6602 "requires, among other things, the systemic 
use of oral or parenteral, not inhaled, corticosteroids to 
qualify for a rating higher than 30[percent]."  See id.  [The 
Board acknowledges that LaPointe is a non-precedential decision, 
but notes that a non-precedential decision may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).]  Accordingly, this prescription 
corticosteroid cannot serve as the basis for restoration of the 
Veteran's 60 percent evaluation as per Diagnostic Code 6602.  

Crucially, the medical evidence of record reflects that the 
Veteran was prescribed prednisone, an oral corticosteroid, three 
times within a twelve-month period between June 2006 and June 
2007.  Specifically, VA treatment records dated in June 2006 and 
November 2006 reflect that the Veteran was prescribed and/or 
utilized prednisone for treatment of her service-connected 
asthma.  Additionally, a VA treatment record dated in November 
2007 reflects that the Veteran was prescribed a prednisone dosage 
pack for maintenance of her asthma in May 2007.  See VA treatment 
records dated in June 2006, November 2006 and November 2007.  

As a result, the treatment course for asthma does warrant a 60 
percent rating per Diagnostic Code 6602.  In this regard, the 
Board finds that the Veteran's service-connected asthma requires 
intermittent (minimum three per year) courses of systemic 
corticosteroids.  

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 60 to 30 percent 
for asthma was improper.  The medical evidence on file at the 
time of the RO's decision to reduce the rating, and even since 
then, corresponds to this determination.  Therefore, the appeal 
for restoration of a 60 percent rating for that specific disorder 
is granted.  




ORDER

Entitlement to restoration of a 60 percent rating for the 
Veteran's service-connected asthma is granted, effective April 1, 
2007.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


